          AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                        United States District Court
                                                      Southern District ofGeorgia
                  JABALI JEROME HOWARD,

                                                      Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                               CASE NUMBER: CV 118-039
                  BENJAMIN FORD, Warden, Calhoun State Prison,

                                                       Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □        has rendered its verdict.


            I2J      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.


                     IT IS ORDERED AND ADJUDGED

                     that in accordance with the Order of this Court entered on October 17, 2018, the Report and

                     Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court; therefore, the

                     Court OVERRULES the objections, DENIES the instant petition brought pursuant to 28 U.S.C. §

                     2254, DENIES a COA in this case and to appeal in forma pauperis, and CLOSES this civil action.

                     Judgment is hereby entered in favor of Respondent.




            10/18/2018                                                          Scott L. Poff
                                                                               Clerk




                                                                               (By) Deputy Cl^rk
GAS Rev 10/1/03
